

Exhibit 10.26


August 17, 2010




Patrick J. Haley
168 29th Street, Apt. #2
San Francisco, CA 94110


Dear PJ:


We are proud to invite you to join our team.


Our offer of employment is to join Exelixis, Inc. Your title will be that of
Director, Marketing, in our Strategic Marketing department reporting to Gautam
Kollu, Vice President, Strategic Marketing in our Strategic Marketing
department. Other terms of employment include:


Compensation: Your base salary will be seven thousand one hundred fifteen
dollars and thirty nine cents ($7,115.39) per pay period. We are on a bi-weekly
pay schedule. This equates to a base compensation of one hundred eighty five
thousand dollars and fourteen cents ($185,000.14) on an annual basis. This is an
exempt position. You will receive a sign-on bonus of twenty thousand dollars
($20,000.00), minus all applicable taxes, payable on the first pay date after
hire. Should you elect to voluntarily terminate employment with the Company
within twelve (12) months of your hire date, the sign-on bonus will be entirely
re-paid by you to the Company on your last date of employment.


Equity: As an inducement that we understand is material to your entering into
employment with Exelixis, you will be eligible to receive a restricted stock
unit award for ten thousand (10,000) shares of Exelixis common stock pursuant to
our Inducement Award Plan and subject to approval by the Compensation Committee
of the Board of Directors.  Approved awards typically are granted on the
quarterly grant date established by the Compensation Committee of the Board of
Directors first occurring following date of hire, provided that you remain
employed on that date. The standard vesting schedule for our restricted stock
unit awards is 1/4th on the first established quarterly vesting date following
the one year anniversary of your hire date and 1/16th of the original number of
shares subject to the award on each succeeding quarterly vesting date thereafter
until fully-vested, provided that vesting ceases upon termination of employment.


Benefits: All full-time employees of Exelixis, Inc. enjoy a generous benefits
package, which is outlined on the attached Summary of Benefits.


Performance Review: Focal reviews will take place annually. If eligible for a
performance review increase, the merit increase will be effective in March. 


Bonus Target: You will be eligible for a bonus target of 13%.


Start Date: September 7, 2010


Confidentiality and Company Policies: As you are aware, it is very important for
us to protect our confidential information and proprietary material. Therefore,
as a condition of employment, you will need to sign the attached Confidential
Disclosure Agreement. You will also be required to abide by the Company’s
policies and procedures, including the Code of Business Conduct and Ethics.


Reference Verification: This offer is contingent upon verification of your
references.










--------------------------------------------------------------------------------




PJ Haley
August 17, 2010
Page Two


Background Check: This offer is contingent upon successfully passing your
background check.


Other: This offer expires on Wednesday, August 25, 2010 unless accepted by you
prior to this date. In addition to performing the duties and responsibilities of
your position, you will be expected to perform other duties and responsibilities
that may be assigned to you from time to time. No provision of this letter shall
be construed to create or express an implied employment contract for a specific
period of time. Either you or the Company may terminate this employment
relationship at any time, with or without cause. This letter shall be governed
by the laws of the State of California. Also, by signing this letter, you are
indicating that you are legally authorized to work in the U.S.


Employment Authorization: Our offer of employment is at will and contingent upon
your ability to document your employment authorization in the United States. If
you are unable to document your right to work within the United States within
three days of your date of hire, your employment will be terminated.


You may accept this offer of employment by signing both copies of this letter
and Proprietary Information and Invention Agreements and returning one of each
in the envelope provided to Lea Davis, Senior Human Resources Generalist, 210
East Grand Avenue, South San Francisco, CA 94083.


PJ, we look forward to your coming on board.


Sincerely,


/s/ LEA DAVIS


Lea Davis
Senior Director, Human Resources




ACCEPTED BY:
  /s/ PJ HALEY
 
8/19/2010
PJ Haley
 
Date





Enclosures:    
Benefit Summary
Confidentiality Agreement
DE-4 (optional)
Direct Deposit Form (optional)
Employee Information Form
I-9
Insider Trading Policy
W-4
Holiday Schedule
Payroll Schedule
Sign-on Promissory Note


